Title: 13th.
From: Adams, John Quincy
To: 


       Mr. Weld preach’d all day from Micah VI. 8. He hath shewed thee O man, what is good, and what doth the Lord require of thee, but to do justly, and to love mercy, and to walk humbly with thy God. Mr. Weld proved, that to do justly, was to practice, all the Christian Virtues, and that a man who did not so, took things, for what they were not, and he likewise inculcated humility. The Sermon was as good as our President’s from the same text the last fast day.
      